DETAILED ACTION
This office action is in response to the amendment filed February 8, 2022 in which claims 13-20 are presented for examination and claims 1-12 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In view of Applicant’s amendment, the search has been updated and new prior art has been identified and applied.  Applicant’s arguments, which appear to be drawn only to the newly amended limitations and previously presented rejections, have been considered but are moot in view of the new grounds of rejection. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “110” has been used to designate both “shirt” and “neck” (see para. 0035).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If 

Specification
The disclosure is objected to because of the following minor informalities: Para. 0032 contains the typographical error “25A, 25A,” which should be amended to recite “25A, 25B.”  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that 
Claim 14 recites the limitation “wherein each of said first and second resilient turns has a spring characteristic.”  This limitation constitutes new matter because it was not present in the disclosure as originally filed.
Claim 16 recites the limitation “wherein said upper left arm, said upper right arm, said lower left arm and said lower right arm are interconnected with one another by no couplings other than said upper and said lower couplings.”  This negative limitation constitutes new matter because it was not present in the disclosure as originally filed (please refer to MPEP 2173.05 for information regarding the requirements for establishing support for negative limitations).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 16 recites the limitation “wherein said upper left arm, said upper right arm, said lower left arm and said lower right arm are interconnected with one another by no couplings other than said upper and said lower couplings.”  This limitation renders claim 16 indefinite because it is unclear how there are “no couplings” between the recited arms when claim 13, from which claim depends, recites that the recited arms are coupled via the first and second resilient turns.  For purposes of examination, claim 16 will be interpreted as reciting “no couplings that are pivot couplings.”  Examiner further respectfully notes that such an interpretation is made in the interest of promoting compact prosecution but that it does not have support under 35 USC 112(a). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-15, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 2,413,221 Elston.
To claim 13, Elston discloses a clothes hanger (see Figures 1-4; col. 1, line 22 – col. 2, line 12) comprising:
an upper left arm (5) having first and opposite ends;
an upper right arm (6) having first and opposite ends;
an upper coupling (12), at which the first end of said upper left arm is connected to the first end of said upper right arm (see Figures 1-2);
a lower left arm (17) having first and opposite ends; 
a lower right arm (18) having first and opposite ends;
a lower coupling (16) at which the first end of said lower left arm is pivotally connected to the first end of said lower right arm (see Figures 1-2);
a first resilient turn at which the opposite end of said upper left arm is joined to the opposite end of said lower left arm (annotated Figure 1, see below);
a second resilient turn at which the opposite end of said upper right ar is joined to the opposite end of said lower right arm (annotated Figure 1);
said lower left and said lower right arms responding to a pushing force applied thereto by rotating upwardly at said lower coupling and moving from an open configuration (see Figure 1) spaced from said upper left and said upper right arms to a closed configuration (see Figure 2) lying closer to said upper left and said upper right arms, whereby said first and second resilient turns are bent and said upper and lower couplings are located one directly above the other (see Figures 1-2; col. 1, line 22 – col. 2, line 12), and
see Figures 1-2; col. 1, line 22 – col. 2, line 12).
Examiner respectfully notes that the limitations “said lower left and said lower right arms responding to a pushing force applied thereto by rotating upwardly at said lower coupling and moving from an open configuration spaced from said upper left and said upper right arms to a closed configuration lying closer to said upper left and said upper right arms, whereby said first and second resilient turns are bent and said upper and lower couplings are located one directly above the other” and “said lower left and said lower right arms being biased by said first and second resilient tuns to automatically rotate downwardly at said lower coupling so as to move away from said upper left and said upper right anus from said closed configuration to said open configuration when the pushing force applied to said lower left and said lower right arms is terminated and said first and second resilient turns relax” are functional and do not positively recite a structural limitation but instead requires the ability to so perform and/or function.  As Elston discloses the structure of the clothes hanger as claimed, there would be a reasonable expectation for the clothes hanger of Elston to perform such function.

    PNG
    media_image1.png
    1032
    722
    media_image1.png
    Greyscale

To claim 14, (as best understood by Examiner) Elston further discloses a clothes hanger wherein each of said first and second resilient turns has a resilience (see especially Figure 2; col. 1, line 22 – col. 2, line 12; resilience due to sheet metal construction).

To claim 15, Elston further discloses a clothes hanger wherein the opposite end of said upper left arm is continuously connected to the opposite end of said lower left arm by way of said first resilient turn, and the opposite end of said upper right arm is continuously connected to the opposite end of said lower right arm by way of said second resilient turn (see Figures 1-2).

To claim 17, Elston further discloses a clothes hanger wherein said upper coupling is a pivot (see Figures 1-2; col. 1, line 22 – col. 2, line 12).

To claim 18, Elston further discloses a clothes hanger wherein said lower coupling is a pivot (see Figures 1-2; col. 1, line 22 – col. 2, line 12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 16 is rejected, insofar as definite and as best understood by Examiner, under 35 U.S.C. 103 as being unpatentable over Elston (as applied to claim 13, above) in view of US Pub No. 2016/0022076 Yip et al.
To claim 16, Elston discloses a clothes hanger as recited, above, in claim 13.
Elston does not disclose a clothes hanger wherein said upper left arm, said upper right arm, said lower left arm and said lower right arm are interconnected with one another by no couplings that are pivot couplings other than said upper and said lower couplings.	However, Yip teaches a clothes hanger (100 of Figure 1) similar to Elston and wherein said upper left arm, said upper right arm, said lower left arm and said lower right arm are interconnected with one another by no couplings that are pivot couplings other than said upper and said lower couplings (annotated Figure 1, see below).
Elston and Yip teach analogous inventions in the field of clothes hangers.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Elston to lack couplings at the turns that are pivot couplings as taught by Yip because Yip teaches 

    PNG
    media_image2.png
    1034
    765
    media_image2.png
    Greyscale

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Elston (as applied to claim 13, above) in view of USPN 6,050,460 Licari et al.
To claim 19, Elston discloses a clothes hanger as recited, above, in claim 13.
Elston does not disclose a clothes hanger wherein each of the upper and lower couplings includes mating male and female pieces configured to be snapped together and pulled apart.
However, Licari teaches a clothes hanger similar to that of Elston comprising a coupling that includes mating male (12) and female pieces (24) configured to be snapped together and pulled apart (see Figures 1-3; col. 3, line 7 – col. 5, line 35).
Elston and Licari teach analogous inventions in the field of clothes hangers.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the couplings of Elston to be snap couplings as taught by Licari because Licari teaches that this configuration is known in the art.  It would further have been obvious to one of ordinary skill that a snap coupling would allow for non-destructive disassembly of the clothes hanger for compact storage.

To claim 20, Elston discloses a clothes hanger as recited, above, in claim 13.
Elston does not disclose a clothes hanger wherein each of the upper and lower couplings includes mating male and female pieces configured to be slid together and pulled apart.
However, Licari teaches a clothes hanger similar to that of Elston comprising a coupling that includes mating male (12) and female pieces (24) configured to be slid together and pulled apart (see Figures 1-3; col. 3, line 7 – col. 5, line 35; to snap into place, the male component has to be slid into the female component).
Elston and Licari teach analogous inventions in the field of clothes hangers.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the couplings of Elston to be couplings that slide as taught by Licari because Licari teaches that this configuration is known in the art.  It would further have been obvious to one of ordinary skill that a coupling that slides as Licari does would allow for non-destructive disassembly of the clothes hanger for compact storage.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F Griffin Hall/Primary Examiner, Art Unit 3732